DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group/Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/15/2021.
Applicant's election with traverse of Group I/Species B (Figure 1F) in the reply filed on 10/15/2021 is acknowledged.  The traversal is on the ground(s) that there is no burden to examine all the claims.  This is not found persuasive because the Groups and species have a burden of examination as outlined in the mailed restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation of “a first heat conducting layer disposed on the bottom surface and/or the top surface of the closed chamber; a metal microstructure disposed on the first heat conducting layer, wherein the first heat conducting layer is located between the metal microstructure and the bottom surface and/or the top surface; a second heat conducting layer disposed at one side of the metal microstructure away from the first heat conducting layer; and a working fluid disposed in the closed chamber of the heat conducting unit”, which creates multiple issues due to the claim construction. “a first heat conducting layer disposed on the bottom surface and/or the top surface of the closed chamber” is recited in the claim, and then “the first heat conducting layer” is recited later in the claim. It is unclear if the second recitation “the first heat conducting layer” is referring to which of the possible “the first heat conducting layer” which is “on the bottom surface and/or the top surface of the closed chamber”, since the first recitation has three possible combinations. Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite, the claim is rendered indefinite and determined to be an antecedent basis issue. For examination purposes, the phrase has been interpreted as -- at least one first heat conducting layer disposed on the bottom surface and/or the top surface of the closed chamber; a metal microstructure disposed on said at least one of the first heat conducting layer, wherein said at least one of the first heat conducting layer is located between the metal microstructure and the bottom surface and/or the top surface; a second heat conducting layer disposed at one side of the metal microstructure away from the first heat conducting layer; and a working fluid disposed in the closed chamber of the heat conducting unit--  for clarity. The 
Claim 1 recites the limitation " the metal microstructure away from the first heat conducting layer"  .  There is insufficient antecedent basis for this limitation in the claim. The phrase has been examined as -- " the metal microstructure --.
Claim 1 recites the limitation " the first heat conducting layer and the second heat conducting layer adjacent to the heat source"  .  There is insufficient antecedent basis for this limitation in the claim. The phrase has been examined as -- "a portion of the first heat conducting layer and the second heat conducting layer --.
 Claim 1 recites the limitation " the first heat conducting layer and the second heat conducting layer away from the heat source end"  .  There is insufficient antecedent basis for this limitation in the claim. The phrase has been examined as -- another portion of the first heat conducting layer and the second heat conducting layer --.
The remaining claims are rejected based on their dependency from a claim that has been rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. US 2007/0246194 Al in view of KAWAMURA et al. US 2011/0127013 Al.
Re claim 1, Hou et al. teach a heat conducting unit (fig 5) forming a closed chamber (320), wherein the closed chamber has a bottom surface and a top surface (fig 5), the bottom surface and the top surface are opposite to each other, two opposite ends of the heat conducting unit are functioned as a heat source end (400) and a cooling end (600), respectively; a first heat conducting layer disposed on the bottom surface and/or the top surface of the closed chamber (230 in 400 section); wherein the first heat conducting layer is located between the metal microstructure and the bottom surface and/or the top surface; a second heat conducting layer (230 in 600 section) disposed at one side of the metal microstructure away from the first heat conducting layer; and a working fluid (para 19) disposed in the closed chamber of the heat conducting unit; wherein, a total thickness of the first heat conducting layer and the second heat conducting layer adjacent to the heat source end is greater than a total thickness of the first heat conducting layer and the second heat conducting layer away from the heat source end (para 19, 
Hou et al. fail to explicitly teach a plurality of nanotubes.
KAWAMURA et al. teach a metal microstructure (28, 28a, 28b, para 40) disposed on the first heat conducting layer (26) to have a top layer of wick with nano particles.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a plurality of nanotubes as taught by KAWAMURA et al.  in the Hou et al. invention in order to advantageously allow for a smaller heat pipe to dissipate heat in smaller applications.
Re claim 2, Hou et al., as modified, teach the first heat conducting layer or the second conducting layer covers at least a part surface of the microstructure (noting the teachings of the secondary reference, fig 2C, and the instant combination of claim 1).  
Re claim 3, Hou et al. teach wherein the first heat conducting layer, the metal microstructure and the second heat conducting layer form a stacking structure, the stacking structure is divided into at least two sections along a long-axis direction, the at least two sections comprises a first section and a second section, and materials of the first heat conducting layer and the second heat conducting layer in the first section are at least partially different from material of the first heat conducting layer and the second heat conducting layer in the second section (fig 5, paras 15 and 19).  
Re claim 4, KAWAMURA et al. teach wherein the metal microstructure comprises a metal mesh, a metal powder, or a metal particle, or any combination thereof (para 42).


Re claim 5, Hou et al. , as modified, fail to explicitly teach material details.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form a material of the first heat conducting layer or the second heat conducting layer comprises graphene, graphite, carbon nanotube, aluminum oxide, zinc oxide, titanium oxide, or boron nitride, or any combination thereof for increased heat transfer as taught by (paras 63-65), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GB2581795A, US 20070240858 A1, US 20070246194 A1, US 20070267178 A1, US 20060283575 A1, US 20060162907 A1, US 20060219391 A1, US 20060016580 A1, US 7594537 B2 .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763